DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a first detection unit, a second detection unit, a selection unit,  in claims 1-9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US2005/0031173). 

Regarding claim 1, Hwang discloses an image processing apparatus, comprising
one or more processors (Fig. 23: Processor 12), when executing a program, function as: 
a first detection unit  (12) configured to detect a predetermined partial area from image data separately using a first method and a second method (Fig. 2: See two of detection methods in steps 210-230); 
a second detection unit (12) configured to detect a predetermined feature area from data of the detected partial areas ( Fig. 1: See eyes detection 120 and pupil detection 130); and 
a selection unit (12) configured to select, as a final detection result of the feature area, one of a detection result of the feature area for the partial area detected using the 

Regarding claim 2,  Hwang discloses the image processing apparatus according to claim 1, wherein the first detection unit detects, as the predetermined partial area, a partial area expected to contain the feature area (Fig. 1: predetermined partial areas are interpreted as skin areas surrounding feature areas such facial, eye and pupil region).  

Regarding claim 4,  Hwang discloses the image processing apparatus according to claim 1, wherein the feature area is an eye area or a pupil area (Fig. 1: See eyes detection 120 and pupil detection 130).  

Regarding claim 6,  Hwang discloses the image processing apparatus according to claim 1, wherein the selection unit selects one detection result determined to be better from among the detection result of the feature area for the partial area detected using the first method and the detection result of the feature area for the partial area detected using the second method (Fig. 2: Selection step 240; [0113]:  selecting the best model for a particular face image among two of methods/steps 210-230), the partial areas being related to an identical subject (Abstract; Fig. 1: see eye and pupil detection region after skin detection 110).  

Regarding claim 7,  Hwang discloses the image processing apparatus according to claim 1, wherein the selection unit selects one detection result determined to be better on the basis of feature area detection reliability is selected from among the detection result of the feature area for the partial area detected using the first method and the detection result of the feature area for the partial area detected using the second method (Fig. 2: Selection step 240; [0113]:  selecting the best/reliable model for a particular face image among two of methods/steps 210-230), the partial areas being related to an identical subject (Abstract; Fig. 1: see eye and pupil detection region after skin detection 110).  

Regarding claim 10, the claim is a method of the apparatus claim 1. Therefore, claim 10 is analyzed and rejected as claim 1.

Regarding claim 11, the claim includes the same limitation as claim 1 or 10. Therefore, claim 11 is analyzed and rejected as claim 1 or 10. However, claim 11 further requires: “a non-transitory machine-readable medium storing a program” ([0185; 0188]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Guo (US2011/0164816).

Regarding claim 3, Hwang discloses the image processing apparatus according to claim 1, wherein the partial area detected using the first method is a face area ([0040-0044]).
However, Hwang fails to disclose: “the partial area detected using the second method is a head area”.  
In an analogous of art, Guo teaches a head detection area setting unit configured to set a head detection area based on the detected face area of the person; an edge detection unit configured to detect an edge from the set head detection area, and generate an edge image which is comprised of the detected edge (abstract; [000]).  In light of the teaching from Guo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify the device of Hwang to further include a head detection bases on the face area or skin area of the face.  The modifications thus provide a means to additionally detect human head on the basis of facial area (Guo: abstract; [0008-0010]). 

Regarding claim 9, the claim includes the same limitation as claim 1. Therefore, claim 9 is analyzed and rejected as claim 1. 

In an analogous of art, Guo teaches a function of automatically controlling focus and exposure of a camera or the posture of the camera for panning, tilting, zooming, and the like by specifying and tracking the position of a designated person in the picture captured by an image capturing apparatus such as a camera ([0004]).  In light of the teaching from Guo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify the device of Hwang to perform focus/exposure control based  specifying or tracking position of designated person.  The modifications thus provide a means for automatically control focus or exposure based on a specifying/tracking position of a person (Guo: [0004]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hashigami (US2022/0030160).

Regarding claim 8, Hwang fails to disclose the image processing apparatus according to claim 1, wherein the first detection unit includes a first detection part that detects a partial area using the first method and a second detection part that detects a partial area using the second method, and the first detection part and the second detection part operate in parallel.
In an analogous of art, Hashigami teaches a face recognizer 122 and a head recognizer 124 that respectively perform face detection Hashigami, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify the device of Hwang to perform face and head detection in parallel.  The modifications thus provide a means for detecting face and head in parallel (Hashigami: [0043]). 

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 5, the prior art of Hwang discloses a detection processor for detecting skin, eye, pupil and facial area. The prior art of Guo discloses a specifying positions that is used to control exposure and focus. The prior art of Xu (US10846560) discloses  a processor generating a single Gaussian skin model based on a skin dominant region associated with the image data and a single Gaussian non-skin model based on a second region associated with the image data and to classify individual pixels associated with the image data. The prior art of Kuo (US10789693) discloses : “wherein the selection unit determines, from among a plurality of the partial areas - 26 -10202141US0 1/P220-0714US detected using the second method, a partial area related to an identical subject as that of the partial area detected using the first method, based on an overlap ratio with the partial area detected using the first method”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/26/2022